     Case 2:19-cv-02183-KJM-GGH Document 13 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HERIBERTO MENDOZA,                                No. No. 2:19-cv-02183 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    SULLIVAN, Warden,
15                       Respondent.
16

17          Petitioner, a former state prisoner proceeding pro se, has filed an application for a writ of

18   habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On December 30, 2019, the magistrate judge filed findings and recommendations, which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 12. Petitioner has

23   not filed objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
                                                       1
     Case 2:19-cv-02183-KJM-GGH Document 13 Filed 08/10/20 Page 2 of 2

 1   supported by the record and by the proper analysis. Accordingly, IT IS HEREBY ORDERED
 2   that:
 3           1. The findings and recommendations filed December 30, 2019, are adopted in full; and
 4           2. This action is dismissed, without prejudice, for lack of prosecution and for failure to
 5   comply with the court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.
 6   DATED: August 8, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
